           Case 3:19-cv-04238-MMC Document 96 Filed 01/15/20 Page 1 of 4




1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                             NORTHERN DISTRICT OF CALIFORNIA
9                                 SAN FRANCISCO DIVISION
10
     PROOFPOINT, INC.; CLOUDMARK LLC          CASE NO. 3:19-cv-04238-MMC
11
12
                Plaintiffs,
13
14                                            [PROPOSED] ORDER GRANTING
          vs.                                 IN PART AND DENYING IN PART
15                                            PLAINTIFFS’ ADMINISTRATIVE
16 VADE SECURE, INCORPORATED; VADE            MOTION TO FILE UNDER SEAL;
     SECURE SASU; OLIVIER LEMARIÉ             DIRECTIONS TO PLAINTIFFS
17
18              Defendants.

19
20
21
22
23
24
25
26
27
28
            Case 3:19-cv-04238-MMC Document 96 Filed 01/15/20 Page 2 of 4




1          The Court has reviewed Proofpoint, Inc. and Cloudmark LLC’s Administrative Motion to

2 File Under Seal portions of Plaintiffs’ Reply in Support of Motion for Preliminary Injunction and
3 Expedited Discovery (“Plaintiffs’ Reply”), as well as Exhibits 1–11, 13, 16–18 to the Declaration
4 of Jodie W. Cheng in support thereof, and defendants' opposition to the Motion. Having read
   and considered the parties' respective written submissions, the Court rules as follows.
5                                                         following
         The Court finds that good causes exists to seal the documents or portions thereof submitted
6                                                           ^
  in connection with Plaintiffs’ Motion:
7
8
9                         Location of Confidential Material
10        Proofpoint, Inc. and Cloudmark LLC’s Reply in Support of Motion
11        for Preliminary Injunction and Expedited Discovery
          Exhibit 1 to the Declaration of Jodie W. Cheng In Support of
12        Plaintiffs’ Reply (Supplemental Declaration of Seth James Nielson,
13        Ph.D.)

14        Exhibit 2 to the Declaration of Jodie W. Cheng In Support of
          Plaintiffs’ Reply (Cloudmark email from Kevin San Diego to Angela
15        Knox, dated December 13, 2016)
16        Exhibit 3 to the Declaration of Jodie W. Cheng In Support of
          Plaintiffs’ Reply (Cloudmark presentation slides titled “Proposal for
17        CSP Cloud Support,” dated August 18, 2016)
18        Exhibit 4 to the Declaration of Jodie W. Cheng In Support of
          Plaintiffs’ Reply (Cloudmark presentation slides titled “Gateway
19        Technology Roadmap,” dated January 2011)
20        Exhibit 5 to the Declaration of Jodie W. Cheng In Support of
          Plaintiffs’ Reply (Cloudmark document titled “Cloudmark Security
21        Platform for Email: Administration Guide,” dated February 4, 2014)
22        Exhibit 6 to the Declaration of Jodie W. Cheng In Support of
          Plaintiffs’ Reply (Cloudmark document titled “Cloudmark Security
23        Platform for Email: Administration Guide,” dated May 6, 2015)
24        Exhibit 7 to the Declaration of Jodie W. Cheng In Support of
          Plaintiffs’ Reply (Cloudmark document titled “Cloudmark Security
25        Platform for Email: Administration Guide,” dated August 14, 2018)
26
27
28
                                                   -1-                       Case No. 3:19-cv-04238-MMC
               [PROPOSED] ORDER GRANTING PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
       Case 3:19-cv-04238-MMC Document 96 Filed 01/15/20 Page 3 of 4




1
     Exhibit 8 to the Declaration of Jodie W. Cheng In Support of
2    Plaintiffs’ Reply (Cloudmark email from Oliver Lemarié to
     Guillaume Séjourné, including the attached Cloudmark document
3    titled “Trident Policy Enhancements Research Document,” dated July
     12, 2016)
4
     Exhibit 9 to the Declaration of Jodie W. Cheng In Support of
5    Plaintiffs’ Reply (email from Guillaume Séjourné regarding
     “Alerte—Discussions Vade/Guillaume,” dated September 23, 2016)
6
     Exhibit 10 to the Declaration of Jodie W. Cheng In Support of
7    Plaintiffs’ Reply (Vade Secure employment offer letter to Guillaume
     Séjourné, dated September 28, 2016)
8
     Exhibit 11 to the Declaration of Jodie W. Cheng In Support of
9    Plaintiffs’ Reply (Cloudmark Exit Interview of Xavier Delannoy)
10   Exhibit 13 to the Declaration of Jodie W. Cheng In Support of
     Plaintiffs’ Reply (Vade Secure employment offer letter to Alexandre
11   Boussinet, dated April 28, 2016)
12   Exhibit 16 to the Declaration of Jodie W. Cheng In Support of
     Plaintiffs’ Reply (Cloudmark document titled “Proposal for CSP
13   Cloud Support,” dated August 18, 2016)
14   Exhibit 17 to the Declaration of Jodie W. Cheng In Support of
     Plaintiffs’ Reply (Cloudmark email from Kevin San Diego to Olivier
15   Lemarié, et al. regarding “Meeting notes—Re: Product Team
     Checkpoint,” dated August 18, 2015)
16
     Exhibit 18 to the Declaration of Jodie W. Cheng In Support of
17   Plaintiffs’ Reply (Cloudmark internal draft document titled
     “Requirements for CSP Cloud Support,” dated July 26, 2016)
18
19
20   With respect to Plaintiffs' Reply, the Administrative Motion is
     GRANTED, with the exception of page 8, lines 10-11, and page
21   9, lines 4-5, as to which the Administrative Motion is DENIED.
22
     With respect to Exhibit 11 to the Declaration of Jodie W. Cheng,
23   the Administrative Motion is DENIED.
24
25
26
27
28
                                             -2-                        Case No. 3:19-cv-04238-MMC
          [PROPOSED] ORDER GRANTING PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
            Case 3:19-cv-04238-MMC Document 96 Filed 01/15/20 Page 4 of 4




1           Plaintiffs are hereby DIRECTED to file in the public record, within seven days of
2    the date of this order, a revised redacted version of Plaintiffs' Reply and Exhibit 11 to
3    the Declaration of Jodie W. Cheng.
4
5
6 IT IS SO ORDERED.
7
8             January 15, 2020
       Dated: _________________
                                              The
                                              Thee Honorable
                                                   Hoonorable Maxine M. Chesne
                                                                           Chesney
                                                                               neyy
                                                                               ne
9                                             United  States
                                              U itt d St t DiDistrict
                                                                t i t JJudge
                                                                         d
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -3-                        Case No. 3:19-cv-04238-MMC
               [PROPOSED] ORDER GRANTING PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
